The delegation of Belize takes
immense pride, Sir, in your election to the presidency of the
General Assembly at its forty-eighth session. This is the
first time in the history of the Organization that a
Commonwealth Caribbean national has been chosen to
superintend the deliberations of the General Assembly. Your
election is, thus, not only the highest tribute that could have
been paid you, but is also the accomplishment of your
country, Guyana, and of the wider Commonwealth
Caribbean. As a part of the latter, Belize may be forgiven
for any note of self-congratulation that creeps into the
encomiums we heap upon you today.
In that regard - and we say this only slightly with
tongue in cheek - we note that almost your first act of
wisdom upon assuming office was the selection of a very
excellent Belizean as presidential spokesperson.
Let me at this time also record my delegation’s
appreciation of the most able manner in which the outgoing
President, Mr. Stoyan Ganev, conducted the work of the
General Assembly at its forty-seventh session.
14 General Assembly - Forty-eighth session
In addition, may I take the opportunity to welcome
formally to the United Nations family the six countries - the
Czech Republic, Eritrea, Monaco, the Slovak Republic, The
Former Yugoslav Republic of Macedonia, and Andorra -
which have joined the Organization this year.
Allow me also to offer, on behalf of the people and the
Government of Belize, our deep sympathy to the people and
the Government of India for the heavy death toll and
considerable material loss caused by the devastating
earthquake on 30 September.
Over the five years since I last appeared in this Hall,
many things have changed in the world. In Belize we, too,
have experienced change. On 30 June 1993 the people of
Belize voted, through peaceful elections, for a new
government. Once more we have demonstrated the stability
of our democratic institutions and the maturity of our polity.
In an age when the so-called global trend towards
democratization seems at times to be a process that moves
one step forward and two steps back, we in Belize are justly
proud of our record.
In these five years, some of the changes occurring in
the global prospect have been favourable, and many of these
are attributable to this Organization, which, under its
distinguished Secretary-General, has been striving to fulfil
the mandate of its Charter and find ways and means to cope
with problems not necessarily envisaged by the framers of
that Charter.
In the brief tour d’horizon of the international scene
which I shall undertake today, the first matter I wish to
address is peace and security. We are very gratified by the
positive developments that have occurred in several places.
Uppermost in our minds is our own subregion of Central
America. There we have been heartened by the movement
of several of our neighbours towards reconciliation and
social justice.
In particular, we note with satisfaction that the brief
hiccup of the events in the Republic of Guatemala in May
and June does not appear to have seriously flawed that
country’s efforts at permanent redemocratization. We are
happy that the new government there has publicly confirmed
Guatemala’s recognition of sovereign and independent
Belize. Diplomatic relations between our two countries can
once again proceed apace; and we shall continue the work
for the preservation of bilateral and regional security and the
search for a lasting solution to the issues that still bedevil us.
In accordance with the principles enunciated by this
Organization, such a solution must be on the basis of mutual
respect for peace, for the rights of both countries to
self-determination and for the integrity of each other’s land
and sea territory.
In the Caribbean we have hopes that the long-suffering
people of Haiti will be rewarded by the return of its
legitimate government.
Recent developments in South Africa are clearly very
encouraging, and we are confident of the success of the
transition to majority rule, which will be heralded by the
non-racial elections scheduled for April 1994.
Then, in the midst of continued strife in the Middle
East, we believe we see positive signs of the way forward
with the dramatic opening between the people of Palestine
and the State of Israel. At long last there seems a real
possibility of the Palestinian people’s right to self-
determination coexisting with the State of Israel’s right to
safe and secure borders.
We welcome the finalization of the demarcation of the
boundary between Kuwait and Iraq, which was accomplished
by the Iraq-Kuwait Boundary Demarcation Commission on
20 May 1993. We also welcome the adoption by the
Security Council of resolution 833 (1993), in which it
guaranteed the inviolability of the boundary between the two
States.
Encouraging, too, has been the consolidation of the
broad consultative mechanisms for confidence-building,
security, human rights and cooperation originally established
for Europe in the Helsinki Conference and now substantially
expanded. Such structures have considerable value, and we
understand that our colleagues in the countries members of
the Association of South-East Asian Nations (ASEAN) are
in the process of developing a similar mechanism with a
distinct ASEAN character. Above all, we commend the
Secretary-General for his vision in "An Agenda for Peace".
Despite all these promising developments, however, the
overall outlook for world security remains bleak. In far too
many places the peace is disrupted by fratricidal struggle.
Everywhere the crushing burden of armaments - to employ
a famous expression used by President Roosevelt and
Winston Churchill in 1941 - bids to drive our planet off its
established course. The Second World War was partly
fought, and this great Organization was largely established,
to eradicate programmes of ethnic genocide. Now, nearly
50 years after the birth of the United Nations, we are
experiencing several such programmes on a massive scale.
Forty-eighth session - 13 October l993 15
I urge that during this session we take the first major
step to right these imbalances, which affect global peace and
security. Just as the Helsinki model is one way forward, we
hope that another is the International Tribunal on war
crimes, the judges of which this Assembly recently elected.
Among other steps which might be taken are the
following: Governments must forswear profiteering from
the sale or sponsorship of the sale of armaments. There
must be an expansion of regional and subregional systems of
cooperation and coordination in the cognate areas of
security, narcotics interdiction and counter-terrorism. This
body must make firm recommendations for the development
and rigid enforcement of domestic neutrality laws
everywhere. Likewise, the international law relating to
neutrality must be thoroughly modernized to proscribe and
severely punish trafficking in arms. This must be not only
in situations of belligerency, but also in cases of insurgency,
rebellion and other armed conflict, both internal and
international. The recent salutary reinvigoration of this
Organization’s peace-keeping mechanisms must be furthered.
This is a time when the United Nations is increasingly
being called upon to act as a peacemaker in troubled and
turbulent regions of the world. It is to the Organization’s
credit that it has risen to the occasion by undertaking
complex and challenqinq assignments around the globe.
There was a time when United Nations peace-keeping
forces could successfully be composed of contingents from
the so-called third world countries. But recent experience
has now shown that large and difficult operations of the
Bosnia and Somalia type stand little chance of success
without the active participation of major Powers. In this
context, we welcome President Clinton’s speech in this
session of the Assembly, offering to commit United States
troops to the United Nations Bosnia operation under certain
conditions.
Yet there is still a role for small States. And we in
Belize would be prepared to offer training facilities to the
Organization as a contribution to increasing the efficiency of
peace-keeping forces. This would be in accordance with
Article 43 of the Charter, which calls for member
Governments to make available to the Security Council
"assistance and facilities ... necessary for the purpose of
maintaining international peace and security". Needless to
say, we would be happy to make our contribution in concert
with other countries in our area. Either pre-existing regional
security mechanisms and/or new bilateral and multilateral
arrangements might serve as the vehicle for small country
efforts at cooperation.
As a backdrop to all this, the provisions of the Charter
relative to peacemaking must be strengthened. In particular,
a standing United Nations force under unified United
Nations command should be considered and the Military
Staff Committee must be made fully operational. In keeping
with the Secretary-General’s quest to improve efficiencies,
strict military discipline of United Nations forces must be
established and there must be improved coordination at
Headquarters and in the field.
The most important of the steps which my Government
believes should be taken is reform of the Security Council.
It is self-evident that in these times of turmoil and increased
United Nations activity the agenda item of equitable
representation on, and increase in membership of, the
Council looms large. Belize has recently submitted a paper
to the Secretary-General, detailing our ideas on this
all-important topic.
I wish to turn next to international cooperation. I
believe that there exists an international legal obligation to
cooperate in good faith. It is anticipated in the Articles on
principles and purposes and other provisions of the United
Nations Charter, and is reiterated in such Declarations as the
friendly relations Declaration of 1970 and the 1974 Charter
of Economic Rights and Duties of States. I will address the
question of economic cooperation at a later stage in my
remarks. At this point, I wish to train the spotlight on
cooperation in the area of ecospheric concerns.
As regards the ecosphere, Belize considers that the
early and universal ratification of the United Nations
Convention on the Law of the Sea is of paramount
importance. It will be recalled that the Convention imposes
myriad duties of cooperation. In that way, the weak, and not
only the strong and mighty, will inherit the Earth and its
waters.
We have seen two recent examples of successful efforts
at cooperation in the ecosphere. The first involves the ozone
layer. In that connection, intensive cooperation by
Governments and by private industry, pursuant to the
Montreal Protocol on Substances that Deplete the Ozone
Layer, as amended, has led to a significant decline in the
rate of expansion of the hole in the ozone layer.
My other example is the cooperation of foreign and
domestic agencies with the Governments of my country,
Belize and Costa Rica, which has contributed to substantial
16 General Assembly - Forty-eighth session
success in our conservation efforts. Cognizant of these
successes, we appeal for intensive cooperation in all aspects
of the ecosphere, including the termination of ocean and
terrestrial dumping, the halt of desertification and the
reduction of the causes of global warming. We also hope for
a concrete programme of action at next April’s Global
Conference on the Sustainable Development of Small Island
Developing States to be held in Barbados.
One area in which we must redouble our efforts at
cooperation is the moral environment. In numerous Member
countries the people have clamoured for cessation of corrupt
practices in government and business, both national and
international. Now, we are extremely happy to observe that
the Secretary-General has established the new post of
Assistant Secretary-General for Inspections and
Investigations. In so doing, he has made it clear that the
moral environment of our organization must be sanitized.
We must support him in this endeavour. At the same time,
we lend our voice to those who call for the accountability of
all inter-governmental organizations to independent auditors
and inspectors.
My Government attaches the greatest importance to
integrity and decency in public life. We applaud such
international efforts as the forthcoming anti-corruption
conference to be held in Mexico later this year to plan
national strategies for fighting corruption. And we in Belize
have recently taken our own action to strengthen the legal
infrastructure necessary to banish the scourge of political
corruption. In just three months since taking office, we have
introduced four major pieces of legislation in our Parliament.
They are the Prevention of Corruption in Public Life Bill,
the Ombudsman Bill, the Contractor General Bill and the
Freedom of Information Bill. This last, as far as we can
determine, is the only one of its kind in the entire
Commonwealth Carribean. These measures bear testimony
to my Government’s determination to wage a total war on
corruption and to make Belize the model of a just, honest
and democratic society.
I turn next to issues relating to international
development and economic relations. For over 30 years, the
Organization has painstakingly sought to spell out that the
right to development and the duty of the privileged to assist
the underprivileged are firmly based in international law and
public policies. This right and duty were part of the
"freedom from want" principle, one of the founding
principles of the 1942 wartime coalition that was the first to
be called the "United Nations". Freedom from want had
nothing to do with ideology and great-Power rivalry.
Nevertheless, there have been dramatic ideological,
geopolitical and economic changes during the late 1980s. As
these changes have occurred, needs have increased but
resources have not. Yet we have heard rumours that various
initiatives to bring economic justice to this planet are no
longer necessary.
I respectfully suggest that nothing could be further from
the truth. In fact, such controversial movements as the one
to establish a new international economic order were merely,
as we have intimated, the reiteration of an established
principle. That is, those initiatives were the renewal of an
order, not a new order. Furthermore, in the original Somalia
intervention, we see strong confirmation of the continuing
vitality of the principle of "freedom from want" - for all of
us will remember that the avowed objective of the current
exercises in that beleaguered country was to bring food,
comfort and succour to its suffering people.
Thus, I believe, we are seeing the reaffirmation of
freedom from want as a human right. At the same time, I
would urge the Assembly to take firm steps to ensure that
food no longer be used as a weapon by parties to civil and
international conflicts.
In all this we are acutely aware of the shift in world
trading patterns brought on by the formation of new trading
blocs. The most recent and prominent of these are of course
the North American Free Trade Agreement among Mexico,
the United States of America and Canada, and the Single
European Market. And so, in some areas at least, the march
towards wider trade liberalization and true market economy
moves inexorably forward. But we in the South also see that
our economies and life as we know them are threatened by
these developments; our preferential access to markets
steadily erodes and our terms of trade consistently worsen.
What we are in fact concerned about here is the
pressure to open up our borders prematurely to the free flow
of agricultural and other products from the more developed
countries. It is a bitter pill to swallow, even as we watch
the protectionist squabbling among developed countries that
has prevented the successful conclusion of the Uruguay
Round of Multilateral trade negotiations under the General
Agreement on Tariffs and Trade (GATT). Of course, it
would also result in massive economic dislocation followed
inevitably by social and political unrest in our countries.
Nevertheless, we acknowledge that we must in the long
run identify alternative commodities that we can produce
efficiently and with comparative advantage. I must stress,
however, that we are hard pressed to find the resources
required for comprehensive research, development and
Forty-eighth session - 13 October l993 17
promotion programmes for new products. We must be
afforded an adequate transition period to adjust our
economic and production activities. I would wish, therefore,
to take this opportunity to call on the countries members of
the Organization for Economic Cooperation and
Development to identify and dedicate significant financial
and technical resources to assist small countries in
developing alternative products. Of course, current trends in
official and private financial flows to the developing world
suggest that this is a cry that will fall largely on deaf ears.
On a more positive note, permit me at this juncture to
applaud the apparent resolve of the United Nations organs
for development assistance to improve their efforts at
coordination. In this connection, I single out for special
mention the Secretary- General’s ongoing formulation of an
agenda for development and the determined spirit of the
United Nations Development Programme (UNDP) to
strengthen its mission and revamp its machinery. This,
however, is but a beginning of what must be a crusade for
development.
The last set of issues I shall address are social, political,
cultural and humanitarian. First, we must do much more to
ensure that women are accorded their proper rights in the
domestic and international orders. No longer should we
merely echo the litany that women’s development is
indispensable for economic development. We must ensure
that women are accorded equal rights in all spheres.
Furthermore, they must urgently be given equal
representation in our political, social, cultural and other
institutions. Again, I take note of the recent efforts of this
Organization to improve the position of women in the upper
echelons of the United Nations Secretariat.
As regards refugees, it would be disingenuous to call
for their enhanced protection without acknowledging the
severe problems which host countries increasingly face. For
instance, we in Belize do the best we can, but overcrowding
a slender raft - even in a relative haven of calm - can bring
dire consequences to all its occupants.
Nevertheless, I am happy to report to this Assembly
that Belize’s record of human rights is good and worthy of
emulation. Our Constitution is founded on the principles of
justice and respect for the fundamental freedoms of all our
people, and our laws and practices fully conform to the
mandate of our Constitution.
The international scourge of narcotics continues
unabated. Again, we add our voices to those who urge that
at least the same degree of attention be given to curbing
demand and improving public health, as to addressing
supply. Narcotics, terrorism and urban violence are all gross
manifestations of an awful cancer seeking to engulf our
planet. One clear contributor to this is the mass and
universal culture, or what passes for culture, purveyed by the
moguls of television. While we welcome the utility of the
new global news channels, we lament the other, baneful,
influences to which our people are subjected by some
aspects of worldwide programming. It is high time that this
Organization tackle this problem.
Finally, as regards human riqhts and humanitarian law,
even over the brief period of five years since I last addressed
this body, we have witnessed significant expansion in the
activities of the Commission on Human Rights and the
bodies established under the various United Nations
instruments for the protection of fundamental rights and
freedoms. We have seen this Organization, on invitation,
participate in monitoring and conducting elections and, in the
unprecedented case of Cambodia, actually administer a
country prior to the holding of democratic elections. Yet the
basic rights of human beings in numerous places are still
seriously impaired. Many of those who should protect, in
fact violate. And conferences, tribunals and conventions
bring scarce relief.
In the realm of humanitarian law, we are hopeful that
the International Tribunal on war crimes will set a healthy
precedent. Nevertheless, we view with increasing concern
the flouting of the Geneva regime, especially the 1977
Protocols applicable to various forms of civil strife. That
regime is the other side of the coin of human rights.
Whichever side comes up when that coin is tossed, it comes
up tarnished.
Clearly, despite a somewhat mixed record, the United
Nations is no moribund organization. Nevertheless, as it
nears its golden jubilee, it does require additional impetus,
a more focused consensus for reform and revitalization. Let
all of us, then, as we go about the business of this forty-
eighth session, bear well in mind the words of the Preamble
to the Charter and accordingly pledge our rededication to the
task of saving succeeding generations from the scourge of
war, reaffirming faith in fundamental human rights and
equality, and creating the moral climate in which justice and
international law will finally prevail.
